Citation Nr: 1611123	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected corneal scars of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  He had additional service with the Massachusetts Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In April 2011, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript is of record.

In September 2011, the Board remanded the claim to the RO for the purpose of providing the Veteran with additional notice, obtaining additional evidence, and providing the Veteran with a VA examination of his claimed conditions.

In a November 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for corneal scars of the left eye.  

The claim returned to the Board in August 2014.  At that time, the Board recharacterized the Veteran's claims of entitlement to service connection for disorders of his right and left eyes as reflected on the title page, determining that the November 2012 grant of service connection for corneal scars of the left eye did not represent a full grant of the benefits sought on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  The Board again remanded the recharacterized claim of entitlement to service connection for a bilateral eye disability, including as secondary to service-connected corneal scars of the left eye, for additional development, specifically for the provision of an additional VA eye examination and opinion.  That development having been completed, the claim has returned to the Board.  


FINDING OF FACT

The Veteran's current bilateral eye disabilities were not caused or aggravated by service-connected left eye corneal scarring and are not related to disease or injury incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters dated in April 2007 and October 2011 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The Veteran's service treatment records, VA treatment records and examination reports, and statements and arguments submitted by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations of the Veteran's eyes were performed in December 2011 and August 2015.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination reports, the examiners reviewed the pertinent medical history, set forth the relevant clinical findings, and provided opinions with supporting explanations that enable the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination reports.  Thus, the examination reports are adequate for rating purposes and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).  Moreover, to the extent that the previous December 2011 examination was not sufficient, any deficiency has since been cured by the August 2015 VA examination.  Accordingly, VA's duty to provide a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr, 21 Vet. App. at 312.  

In light of the foregoing, the Board finds that there was substantial compliance with the Board's January 2015 remand directives to provide additional VCAA notice, to conduct VA examinations, and then to readjudicate the claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  Accordingly, the Board may proceed with appellate review.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded twice in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II.  Analysis

The Veteran seeks service connection for a vision disorder resulting from injuries to his eyes incurred during his active service.  Specifically, he sustaining two separate injuries to his eyes during active duty, one injury in June 1962 when he was hit in the right eye with a softball causing swelling and pain, and another incident in June 1963 in which a projectile struck him in the left eye, causing a broken shard of his glasses to lodge in his left cornea.  See June 1962 Chronological Record of Medical Care (noting his right eye injury); June 1963 Chronological Record of Medical Care (discussing his left eye injury); April 2011 Board Hearing Testimony; August 2015 VA Eye Conditions Disability Benefits Questionnaire (DBQ).

As alluded to above, the Veteran is in receipt of service connection for left eye corneal scarring as a result of the June 1963 incident.  See November 2012 Rating Decision (granting service connection for corneal scars of the left eye with an evaluation of 0 percent effective November 22, 2006).  However, the question remains whether the Veteran has any additional disability affecting either eye that was incurred in or aggravated by his active service, or, alternatively, that was caused or aggravated by his service-connected left eye corneal scarring.

In this regard, under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Further, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was afforded VA eye examinations in December 2011 and August 2015.  The December 2011 VA examining optometrist diagnosed corneal scarring of the left eye, as well as bilateral cataracts, bilateral borderline ocular hypertension, and bilateral presbyopia.  See December 2011 VA Optometry Compensation and Pension Examination Report and Addenda.  The examiner found that the Veteran's left eye corneal scarring was likely the result of his June 1963 injury.  However, the corneal scars "are far enough off axis that they do not adversely affect visual function and [the Veteran] is fortunate to enjoy normal visual acuity and field."  Id.  Thus, VA optometrist found the Veteran's additional bilateral eye conditions to be unrelated to his military service, noting that "the injuries inflicted during his active military service do[] not affect the [Veteran's] functional vision."  Id.  Rather, the Veteran "has easily correctible refractive error with glasses, good visual acuity, and good visual fields" in both eyes.  Id.  

On VA optometry examination in August 2015, a different VA optometrist noted the Veteran's previous eye diagnoses, including corneal scarring, cataracts, presbyopia, and ocular hypertension, and reviewed the Veteran's history of in-service eye injuries.  See August 2015 VA Eye Conditions DBQ.  Despite these diagnoses, the optometrist noted that there was no decrease in visual acuity or other visual impairment as a result of any identified corneal conditions or cataracts, as the Veteran's corneal scarring was "not in his visual axis or affecting [his] vision."  See id.  With regard to the question of etiology, the examiner noted that the available medical research "does not show any evidence that corneal scars cause presbyopia, cataracts, or ocular hypertension."  Instead, the examiner found the diagnosed bilateral presbyopia and cataracts to be "normal age-related changes."  Id.  And the previously diagnosed "bilateral borderline ocular hypertension" was not present on examination.  See id.  Accordingly, the August 2015 VA optometrist opined that "[i]t is less likely than not that the Veteran's current eye conditions were [either] caused by or aggravated beyond natural progression by his service-connected left eye corneal scarring."

Taken together, the December 2011 and August 2015 VA examination reports and opinions are highly probative, as they represent the informed conclusions of medical professionals supported by thorough explanations and based on a review of the Veteran's medical history, the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Accordingly, the December 2011 and August 2015 VA optometrists' reports and opinions carry significant probative weight in the Board's determination.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board has considered the Veteran's statements and testimony asserting that his current right and left eye symptomatology, including his decreased visual acuity, ocular discomfort, is related to his in-service eye injuries and resultant corneal scarring.  In this regard, the Board notes that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  Moreover, the Veteran is competent to report eye symptoms of impaired vision and discomfort in the years following his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether his currently diagnosed eye disabilities are etiologically related to either his in-service eye injuries or his service-connected left eye corneal scarring, since that is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Here, the only evidence suggesting a medical nexus between the Veteran's diagnosed eye conditions and his in-service eye injuries and resultant service-connected corneal scarring is the Veteran's lay assertion of causation.  And, as noted, this etiological question is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469- 71.  Moreover, although the Veteran contends that his current eye conditions are causally related to his in-service injury and/or his service-connected condition, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the etiology of corneal scarring, cataracts, presbyopia, and ocular hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra; Barr, supra.

Accordingly, although the Veteran is competent to report his symptoms, because he is not shown to have a medical background or medical expertise in the areas of ophthalmology, optometry, or any other optical field, his unsupported assertion concerning the etiology of his current eye conditions lacks probative value, and is outweighed by the December 2011 and August 2015 VA examination reports and opinions to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Jandreau, 492 F. 3d at 1376-77; Layno, 6 Vet. App. at 469-71; Kahana, 24 Vet.App. at 435.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral eye disability, including as secondary to service-connected corneal scars of the left eye, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral eye disability, including as secondary to service-connected corneal scars of the left eye, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


